FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                OCTOBER 14, 2021
                                                                            STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 179

State of North Dakota,                                  Plaintiff and Appellee
      v.
Jaime Nmn Urrabazo,                                 Defendant and Appellant

                                No. 20210142

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Frank L. Racek, Judge.

AFFIRMED.

Per Curiam.

Derek K. Steiner, Assistant State’s Attorney, Fargo, ND, for plaintiff and
appellee; submitted on brief.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant; submitted
on brief.
                            State v. Urrabazo
                              No. 20210142

Per Curiam.

[¶1] Jaime Urrabazo appeals from a criminal judgment entered after a jury
found him guilty of delivery of a controlled substance, a class B felony. On
appeal, Urrabazo argues the evidence presented against him at trial was
insufficient to sustain the guilty verdict. We summarily affirm under
N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                     1